         Case 2:18-cr-01626-MTL Document 19 Filed 01/28/19 Page 1 of 2



     Jody C. Corbett (#019718)
 1
     BERKE LAW FIRM, PLLC
 2   1601 N. 7th Street, Suite 360
     Phoenix, AZ 85006
 3   Phone: (602) 254-8800
 4   Fax: (602) 254-8808
     jody@berkelawfirm.com
 5
     Attorneys for Defendant
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
 9                             FOR THE DISTRICT OF ARIZONA

10
     USA,
11
                                                      Case No. 2:18-cr-01626-JJT
12                          Plaintiff,
                                                        MOTION FOR EXTENSION OF
13      vs.                                              TIME FOR PRESENTENCE
14                                                      INVESTIGATOR TO SUBMIT
     Pierre Zarokian,                                     PRESENTENCE REPORT
15
                           Defendant.                            (Second Request)
16
17
              Pursuant to Fed. R. Crim. P. 32(e)(2) and 46(b), Defendant Pierre Zarokian
18
19   (“Defendant”), through undersigned counsel, moves for a thirty-day extension of time for

20   the presentence investigator, Michael Wimmer, to submit the presentence report in this case
21   to the parties, and waives the minimum notice period set forth in Fed. R. Crim. P. 32(e)(2).
22
     The deadline for Mr. Wimmer to submit the presentence report to the parties was January
23
24   23, 2019. Because of the recent holidays and because Defendant resides out of state, it has

25   taken some time to schedule his interview with Mr. Wimmer. The interview is now
26   scheduled to take place on February 6, 2019, which is after the current deadline to submit
27
     the report. Following the interview, Mr. Wimmer will then need time to complete his
28
                                                  1
          Case 2:18-cr-01626-MTL Document 19 Filed 01/28/19 Page 2 of 2



     report. Therefore, Defendant requests an extension of thirty days, to February 22, 2019 for
 1
 2   Mr. Wimmer to submit the presentence report to the parties. Undersigned counsel has
 3   contacted Mr. Wimmer, the presentence investigator, and he agrees with the requested
 4
     extension. Undersigned counsel also contacted counsel for the United States, Andrew
 5
     Stone, and he has no objection to the requested extension. A proposed order is attached.
 6
 7         DATED this 28th day of January, 2019.
 8                                            BERKE LAW FIRM, PLLC
 9
10
                                              By s/ Jody C. Corbett
11                                              Jody C. Corbett
12                                              Attorneys for Defendant Pierre Zarokian

13                                CERTIFICATE OF SERVICE
14
     I hereby certify that on January 28, 2019, I electronically transmitted the attached document
15   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
     Electronic Filing to the following CM/ECF registrants:
16
17                                           Elon Berk
                                       gba_law@yahoo.com
18                                     Attorney for Defendant
19                                        Andrew C. Stone
20                                    andrew.stone@usdoj.gov
                                        James Richard Knapp
21                                    james.knapp2@usdoj.gov
22                                     Assistant U.S. Attorneys

23   By    s/ Jody C. Corbett
24
25
26
27
28
                                                  2
